NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IKEMEFULA CHARLES IBEABUCHI,                    No. 19-16963
AKA Charles Ikemefula Ibeabuchi,
                                                D.C. No. 2:17-cv-04750-JAT-JZB
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

EGGLESTON, Director of Operation,
FOIA/PA, Missouri Branch; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Arizona state prisoner Ikemefula Charles Ibeabuchi, AKA Charles

Ikemefula Ibeabuchi, appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional claims arising out of his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration detention and his request for documents under the Freedom of

Information Act. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      In his opening brief, Ibeabuchi fails to address how the district court erred

by dismissing his action for failure to state a claim. As a result, Ibeabuchi has

waived his challenge to the district court’s order. See Smith v. Marsh, 194 F.3d

1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in its

opening brief are deemed waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th

Cir. 1994) (“We will not manufacture arguments for an appellant . . . .”).

      We reject as meritless Ibeabuchi’s contentions that the district court clerk’s

description of his motion to reopen the time to appeal was erroneous and that the

district court should have granted him leave to amend sua sponte.

      All pending motions are denied.

      AFFIRMED.




                                          2                                    19-16963